DETAILED ACTION
Response to Amendment
 The amendment filed on 12/08/2020 has been entered and considered by Examiner. Claims 1-3, 5-10, 12-17, and 19- 21 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 13, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1).
	For claims 1, 8, and 15, Olson discloses (Figs. 1-4) a method of call completion comprising: 
	receiving, at a mobile device, an entry of a called party number to be dialed by the mobile device (step 404) [0101-103]; 
	determining, at the mobile device (152, 172), whether the entered called party number associated with  a private branch exchange extension number format [0036, 0062, 0054, 0102]; and 
	when the entered called party number matches a private branch exchange extension number format (steps 410-416) [0031-34, 0062, 0054, 0101-107], 

when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing, at the mobile device, the entered called party number that associated with  the private branch exchange extension number format, to reach the called party [0103].
But Olsen doesn’t explicitly each whether the entered called party number match a private branch exchange extension number format.
However, Muratore discloses (Figs. 1-3) determining, at the mobile device, whether the entered called party number match a private branch exchange extension number format (Steps 207-211) [0089-98, 0064-65, 0030-33]; and 
	when the entered called party number matches a private branch exchange extension number format, looking up a corresponding public switched telephone network number and dialing, at the mobile device, the corresponding public switched telephone network number in order to complete a call to the called party number private branch exchange (Steps 207-237) [0089-98, 0064-65, 0030-33]; and
when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing the entered called party number that matches the private branch exchange extension number format, to reach the called party (Steps 207-237) [0089-98, 0064-65, 0030-33].
Since, all are analogous arts addressing switching schemes use in a communication device; Therefore, it would have been obvious before the effective filing date of the claimed 

	Claim 8 differs from claim 1, only by the additional recitation of the following limitation, which is also taught by Olson as modified by Muratore. Olson, as modified by Muratore, discloses a system for call completion, the system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform (Figs. 1-4). All other identical limitations are rejected based on the same rationale as shown above.


	Claim 15 differs from claim 1, only by the additional recitation of the following limitation, which is also taught by Olson as modified by Muratore. Olson, as modified by Muratore, discloses a computer program product for call completion, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method (Figs. 1-4). All other identical limitations are rejected based on the same rationale as shown above.

	For claims 6, 13, and 20, Olson, as modified by Muratore, discloses (Figs. 1-4) whether the entered called party number refers to an extension number of a private branch exchange or to 

	For claims 7, 14, and 21, Olson, as modified by Muratore, discloses (Figs. 1-4) a number of the called party phone to be dialed is entered into a native phone dialer of the mobile device and the entered called party number is intercepted (steps 410-416) [0034, 0054, 0101-107].



Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1) in further view of Bozik et al.  (US Pub. 20160088455 A1).

	For claims 2, 9, and 16, Olson, as modified by Muratore, discloses all limitation this claim depends on.
	Olson, as modified by Muratore, doesn’t explicitly teach the following limitation taught by Bozik.
	Bozik discloses (Figs.9-13) when the entered called party number refers to a direct inward dialing number, the method further comprises dialing the direct inward dialing number
  in the public switched telephone network [0080, 0092].
Since, all are analogous arts addressing switching schemes use in a communication device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Olson, as modified by Muratore, with Bozik to ensure communication data can be properly transmitted among different network nodes, thus, improving system efficiency.

	For claims 3, 10, and 17, Olson as modified by Muratore and Bozik, Bozik further discloses the direct inward dialing number is obtained from configuration information of the private branch exchange stored on the mobile device (PBX assigns a DID to the terminal, and the terminal keeps the DID) [0080, 0092]. See motivation to combine the references from the above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1) in further view of Lee et al.  (US Pub. 20070206585 A1).

	For claims 5, 12, and 19, Olson, as modified by Muratore, discloses all limitation this claim depends on.
	Olson, as modified by Muratore, doesn’t explicitly teach the following limitation taught by Lee.
	Lee discloses the public switched telephone network number of the private branch exchange and the extension number of the private branch exchange are obtained from configuration information of the private branch exchange downloaded from the private branch exchange and stored on the mobile device (PBX assigns an extension number to the terminal, and the terminal keeps the extension number) [0016].
Since, all are analogous arts addressing switching schemes use in a communication device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Olson, as modified by Muratore, with Lee to ensure communication data can be properly transmitted among different network nodes, thus, improving system efficiency.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing, at the mobile device, the entered called party number that associated with  the private branch exchange extension number format, to reach the called party…”, the Examiner asserts that Olson discloses the number is dialed by the mobile unit, which later picked up by the private branched exchange to reach the called party “… If call anchoring has been determined to be required, the method proceeds to 412 in which the private network is called from the mobile unit (e.g., via a private enterprise access number). At 414, in response to the call from the mobile unit, the private network can place a call to the dialed number…” [0103].



determining, at the mobile device, whether the entered called party number match a private branch exchange extension number format …”, the Examiner asserts that Olson discloses determining by a mobile device whether the dialed number refers to an extension number of a PBX. 
  “…the input data 16 can represent information associated with the called party, such as the telephone number dialed for the outbound call … the anchoring criteria (or associated calling software running in the mobile unit) can be programmed to recognize short digit dialing or extension dialing, such as for intra-enterprise calls. For short digit and extension dialing, for example, the call is required to be anchored to the enterprise PBX since the cellular network may not be capable of routing the call…” [0036]; “… the mobile unit 152 also includes anchor logic 172 that applies a set of anchor criteria to input data 174 to determine if anchoring of the outbound call from the mobile unit requires anchoring at an anchor point residing within the private network 154 …” [0062].
Muratore, compensates the teaching of Olson, by disclosing that the private branch exchange number contains a different format that match the dialed number.
“…signed a PSTN number range from 012345000 to 012345999, where each PSTN number corresponds to a specific PBX extension, the virtual mobile telephony numbers associated with this PSTN number range are 366012345000 to 366012345999; this means that when a caller wishes to call a specified one of the employees of the business entity 110, whose PBX extension is generically 012345xyz, the caller may place a call to the corresponding virtual mobile telephony number 366012345xyz, instead of dialing the corresponding PBX extension number, exactly as in the above described embodiment the caller was free to dial the PBX PSTN number or the PBX mobile telephony number.” [0089].
PBX PSTN telephone number is made up of two parts: a first part, or prefix, in the example adopted 366, identifying the mobile telephony network 150 operator, and a second part, 012345678, coincident with the PBX PSTN number 135. In the case the business entity 110 has been assigned a range of PSTN number, e.g. from 012345000 to 012345999, the business entity is also assigned a range of virtual mobile telephony numbers from 366012345000 to 366012345999.” [0096-97]
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY


	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642